DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/2022
Applicant’s election without traverse of Group I claims 1-10 in the reply filed on 9/30/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/7/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “essentially the same material throughout ” in claim 2 is a relative term which renders the claim indefinite. The term “essentially the same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what content or level or deviation of material by amount or type would meet this limitation rendering same indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, and 7 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by DE20211746U1
Regarding Claims 1-5 and 7:
DE20211746U1 discloses pellet like shaped body of fine grained or fibrous materials including wood, sawdust, etc. which may be cylinder shape, spherical or rotation ellipsoids (meeting the limitation of claim 5 for lenticular) with an edge and a core zone. (meeting the limitation for not cylindrical)  At least one zone has a higher density the other region (Claim 1 reference) The edge zone may have a higher density than the core zone (See claim 6 reference)(meeting the limitation of claim 1 for central region density less than peripheral region density of claim 1)
 The body may be exclusively wood material (See claims 10-11 of reference) [0039] (meeting the limitation for essentially the same material through out of claim 2, wood of claim 3, no binder of clam 4)
A plurality of geometric shapes are conceivable such as spherical rotationally symmetrical, ellipsoid, a honeycomb shape form or a cylinder with a round or prims with a polygonal cross section, conical or spherical form in the front regions etc. [0041] oval [0102](further meeting the limitation of claim 5 for lenticular)
Convex recesses in the surface can be formed [0083] (meeting the limitation for lenticular of claim 5)
The pressing element by be conical, wedge shaped and flattened to stamp out portions [0063] There may be hollow spaces between the material parts and recesses.  [0024] 
Claim(s) 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE20211746U1 as applied to claims 1-5 and 7 above.
Regarding Claim 6:
DE20211746U1 discloses the limitations above set forth.  A plurality of geometric shapes are conceivable such as spherical rotationally symmetrical, ellipsoid, a honeycomb shape form or a cylinder with a round or prisms with a polygonal cross section, conical or spherical form in the front regions etc. [0041] oval [0102](rendering obvious to one of ordinary skill in the art at the time of filing the invention to try a rectangular or brick shaped body) The pellets may be stored in silos for use in a pellet furnace [0012] The shaped body has a reduced tendency to decompose [0016]
Further regarding the shape:  MPEP 2144.04:   B.    Changes in Shape In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).




Regarding Claim 8:
DE20211746U1 discloses the limitations above set forth.  Wood pellets may have an average diameter of 4-10 mm and average length of less than 5 x the diameter (i.e. 50 mm or 1.9 inches) [0009-0010] (overlapping the range of instant claim 8)  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Further Regarding the size/dimensions the examiner also notes:  MPEP 2144.04:  A.    Changes in Size/Proportion  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (emphasis added by examiner)
Regarding Claim 9:
DE20211746U1 discloses the limitations above set forth.  The pellets are formed in such a way that the ratio of their filling volume to the volume of the press body is mated in ratio corresponding to the desired compression ratio of the press body such as 1:5 or 1:20 [0058] The non-compacted subregion specific weight is between 1 and 30 g/cm3.  The specific weight of the press body is between 20 and 200 % higher in the compacted areas than in the non-compacted subareas (See claims 8-9) (the examiner maintains this overlaps the claimed ratio of claim 9) 
The shaped body is compacted to a higher degree in regions and can be loaded to a higher degree mechanically by means of compaction points to achieve a higher overall energy density and thus high heating power on average of the shaped body.  The additional compacting can delay disintegration of the pellets and the formation of abrasion [0018] and due to the dimensional stability and reduced surface area problems in storage  are prevented.  [0021-0021]   (the examiner maintains this renders obvious to one of ordinary skill in the art at the time of filing the invention a basis on which to try to optimize the density throughout the pellet to achieve improved reduction of disintegration, reduction of abrasion, improve dimensional stability and improve storage).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (emphasis added by examiner) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (emphasis added by examiner)
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Regarding Claim 10:
DE20211746U1 discloses the limitations above set forth.  Convex recesses in the surface can be formed [0083] (meeting the limitation for lenticular of claim 5) The pressing element by be conical, wedge shaped and flattened to stamp out portions [0063] There may be hollow spaces between the material parts and recesses.  [0024] rendering obvious to one of ordinary skill in the art at the time of filing the invention to form a hole therethrough of claim 10.
Claim(s) 6 and 10 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over DE20211746U1 as applied to claims 1-5 and 7 above further in view of Neme (US 3,883,317) or alternatively further in view of Hodson et al (US 2020/0362257).
Regarding Claims 6 and 10:
DE20211746U1 discloses the limitations above set forth. DE20211746U1 discloses a plurality of geometric shapes are conceivable such as spherical rotationally symmetrical, ellipsoid, a honeycomb shape form or a cylinder with a round or prims with a polygonal cross section, conical or spherical form in the front end regions etc. [0041] oval [0102] The pressing element by be conical, wedge shaped and flattened to stamp out portions [0063] There may be hollow spaces between the material parts and recesses.  [0024] 
The pellets may be stored in silos for use in a pellet furnace [0012] The shaped body has a reduced tendency to decompose [0016] 
As above set forth the examiner maintains the rectangular shape with holes would have been obvious to try by one of ordinary skill in the art at the time of filing the invention; assuming arguendo it is not:
Neme (US 3,883,317) discloses a self-supporting combustible unit with at least one passage passing through same and which may be rectangular (Abstract) (Fig 3-5) The unit may be molded to a rectangular shape from combustible materials (C1 L5-12) including sawdust and vegetable cellulose residue (C3 L1-8)  The units may be stacked and resist wet due to the stacking and may be lit in the stack due to the holes therein as the flame will propate form one unit to another  (C1 L40-62)
	In the alternative:
Hodson et al (US 2020/0362257) discloses a combustible torch made form compacting wood particles (Abstract) in various shapes including rectangle and cubic (Fig 6-8 Fig 43-45) as well as conical, etc. (Fig 55-57) with holes therethrough. They made from wood shavings, chips, wood dust etc. [0011] They may be of any shape if desired for aesthetic effect or particular purpose such as oval, polygon, square, pentagon, hexagon, etc. [0079] They have a vertical hole extending through the entire length from bottom to top [0013] to improve the burn characteristic [0014] 
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to form the pellet of DE 20211746U1 in the shape of a rectangle with holes there through to further prevent decomposition of the pellet and to improve storage, allow stacking and impart improved combustion as taught by Neme and/or Hodson.
Claim(s) 6, 8 and 10 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over DE20211746U1 as applied to claims 1-5 and 7 above further in view of Kim et al (US 5,912,192)
Regarding Claims 6, 8 and 10
DE20211746U1 discloses the limitations above set forth. DE20211746U1 discloses a plurality of geometric shapes are conceivable such as spherical rotationally symmetrical, ellipsoid, a honeycomb shape form or a cylinder with a round or prims with a polygonal cross section, conical or spherical form in the front end regions etc. [0041] oval [0102] The pressing element by be conical, wedge shaped and flattened to stamp out portions [0063] There may be hollow spaces between the material parts and recesses.  [0024] 
The pellets may be stored in silos for use in a pellet furnace [0012] The shaped body has a reduced tendency to decompose [0016] 
As above set forth the examiner maintains the rectangular shape with holes would have been obvious to try by one of ordinary skill in the art at the time of filing the invention; assuming arguendo it is not:
Kim et al (US 5,912,192) discloses a burnable article such as a briquette made from wood (Abstract) such as sawdust (C2 L61-65) in a rectangular shape with holes (Fig 1A) which may have dimensions of 13 L and 5.5 W and 3.5 H inches  longer burning  logs (i.e. rectangle) can be made by making them larger in size.  (C6 L45-55)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to form the pellet of DE 20211746U1 in the size and shape of a rectangle with holes through of the pellet and to improve combustion time (i.e. burn longer)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO 892 accompanying this office action.  For example:
Long et al (US 2019/0100709) discloses briquette to improve burn efficiency.  The briquette may be pyramidal shaped portions tetrahedron shaped, oblate spheroid and hexoid shapes.  The various shapes facilitate packing closer in a bag when poured.  Some shapes may have special surface features such as flattened or rounded portions of depressions such as dimples to reduce volume without increasing bulk density to further improve burn performance and efficiency (Abstract) 
Meier (US 2010/0183783) discloses agglomerated particles of distillers grain (Abstract) which are compressed [0-010] with a pelletizer [0024] to a desired shape or size [0026] such as with an extruder pellet mill [0044] and may have a diameter such as 2 to 4 millimeters [0063] the pellet may have naturally occurring binding agents of the distillers grain such that the interior of the pellet is comparatively soft (See claim 18 of reference) the pellet may be generally cylindrical (See claim 19 of reference) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771